IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

I.Q., A CHILD,

              Appellant,

 v.                                                      Case No. 5D16-563

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed January 13, 2017

Appeal from the Circuit Court
for Orange County,
Sally D.M. Kest, Judge.

James S. Purdy, Public Defender, and
Brittany N. O’Neil, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       We affirm the appealed order except that we strike from the order the language

that requires Appellant “to get a job within 30 days” and to “provide proof of job search at

status hearing.” We remand for the entry of an amended order.


       AFFIRMED in part; REVERSED in part; REMANDED with directions.


SAWAYA, EVANDER and LAMBERT, JJ., concur.